Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 07/15/2019.
Claims 1-20 are pending. 

Examiner’s Note
Please note that Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding, claim 1, the limitation, “determining whether the first interface image indicates that an update of the application is released by the server" is recited, It is not clear to a person skilled in the art how to determine from the extracted control features whether the interface image indicates that there is an implementation to apply an update, “deterministic manner” is unclear as to what deterministic manner the live code is executing.
Regarding, claim 11, the limitation, “determine whether the first interface image indicates that an update of the application is released by the server” is recited, It is not clear to a person skilled in the art how to determine from the extracted control features whether the interface image indicates that there is an implementation to apply an update, “deterministic manner” is unclear as to what deterministic manner the live code is executing.
Regarding, claim 20, the limitation, “determining whether the first interface image indicates that an update of the application is released by the server” is recited, It is not clear to a person skilled in the art how to determine from the extracted control features whether the interface image indicates that there is an implementation to apply an update, “deterministic manner” is unclear as to what deterministic manner the live code is executing.
Claims 2-10 and 12-19 are directly or indirectly depends from claims 1 and 11 respectively and thus suffers the similar deficiency as claims 1 and 11.
Clarification and/or correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, 13, 15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 20150378714 to Katariya et al. in view of USPN 20180034688 to Lee et al.
Per claim 1:
Katariya discloses
1. A method for updating an application, comprising: 
obtaining during a period that a first instance of the application is running (Paragraph [0029] “a first computing system 108 may execute an instance of the client application 110”), wherein, the first instance of the application is running on platform (Paragraph [0029] “each of multiple computing systems 108 (i.e., platform) can execute one or more different client applications 110”), and platform is communicatively couplable to a server of the application (Paragraph [0026] “multiple computing systems that are configured for grid-based computing or cloud computing can be used to implement the update server system 102”); 
extracting a plurality of attributes associated with a control contained (Paragraph [0036] “receiving, via a data network, first context data describing a first attribute of a first computing system on which a first instance of a client application is installed” [note here that extracting is implied here since context data is received that describes the attributes also see attribute types on Paragraph [0037]); 
based on the plurality of attributes, determining whether that an update of the application is released by the server (Paragraph [0036] “the update server system 102 can execute an update application 104 to receive first context data and second context data over a suitable data network from a first computing system 108 that executes a first client application 110. The first context data can include context data describing an attribute of the first computing system”); and 
in response to determining that the update of the application is released by the server, updating the first instance of the application on the platform (Paragraph [0064] “method 400 also involves the update server system 102 determining whether any updates are available…  If any updates are available, the update server system 102 can provide one or more available updates 106 to the computing system 108, as depicted at block 440”).
Katariya does not explicitly disclose a first interface image generated, an application trial platform.
However, Lee discloses in an analogous computer system a first interface image generated (Paragraph [0048] “the cloud environment module 140 performs a function of creating, reproducing and deleting virtual machine images”), an application trial platform (Paragraph [0050] “providing a trial environment for the application and analyzing the log information”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of a first interface image generated, an application trial platform as taught by Lee into the method of providing a context specific update based upon application instances as taught by Katariya. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of a first interface image generated, an application trial platform to provide an efficient technique for having a trial environment in a way of software provisioning to enable the users to easily use a variety of free and paid applications in a virtual environment of a cloud system and using the configured applications immediately as suggested by Lee (Paragraph [0008-0009]).
 


Per claim 3:
The rejection of claim 1 is incorporated and Lee discloses the first interface image as applied above to claim 1, further, Katariya discloses:
3. The method of claim 1, wherein, extracting the plurality of attributes associated with the control comprises: extracting the plurality of attributes based on at least one of: character of the control, type of the control, location of the control, format of the control, and a decision whether the control is able to be triggered (Since this appears to be MARKUSH type language requiring at a minimum just one from the list, Katariya teaches Paragraph [0038] “the attribute of a computing system 108 can be a programming attribute or other software attribute… programming attributes include… a human-readable language used for receiving input or displaying at the computing system 108 (i.e., whether menus and other interfaces display words and phrases in English, Japanese, or other languages), one or more setting related to a geographical location of the computing system 108, etc.”).Per claim 5:
The rejection of claim 1 is incorporated and Lee discloses the first interface image as applied above to claim 1, further, Katariya discloses:
5. The method of claim 1, further comprising: 
obtaining an interface knowledge model, in which, the interface knowledge model comprises a second mapping relationship between the update of the application (Paragraph [0040] “the update application 104 can determine that the update modifies a feature associated with the attribute described by the first context data by comparing (i.e., mapping) the first context data (i.e., relationship) with an update description 107 for a given update 106”), and based on the second mapping relationship, determining a confidence of the update (Paragraph [0040] “update application 104 can determine that the update modifies a feature associated with the attribute based on a match or other correspondence between the values of the attribute from the received context data and the obtained update description 107”).
Katariya does not explicit disclose the interface knowledge model is trained based on a group of sample interface images and a group of updates of sample application associated with sample interface images
However, Lee discloses in an analogous computer system  the interface knowledge model is trained based on a group of sample interface images and a group of updates of sample application associated with sample interface images (Paragraph [0060] “creating a user-specific virtual machine instance from the application-specific virtual machine as a trial environment by creating the image of the application-specific virtual machine from the image of the platform-specific virtual machine or reusing (i.e., have been trained) an existing application-specific virtual machine”) 
The feature of providing the interface knowledge model is trained based on a group of sample interface images and a group of updates of sample application associated with sample interface images would be obvious for the reasons set forth in the rejection of claim 1.
Per claim 8:
The rejection of claim 1 is incorporated and further, Katariya does not explicitly discloses being executed on the application trial platform.
However, Lee discloses in an analogous computer system being executed on the application trial platform (Fig. 2 and related discussion).
The feature of providing being executed on the application trial platform would be obvious for the reasons set forth in the rejection of claim 1.
Per claim 9:
The rejection of claim 1 is incorporated and Lee discloses the first interface image as applied above to claim 1, further, Katariya discloses:
9. The method of claim 1, further comprising: receiving, by the first instance of the application (Paragraph [0036] “receiving, via a data network, first context data describing a first attribute of a first computing system on which a first instance of a client application”), a user input from a mobile device (Paragraph [0037] “a manufacturer or product type… (e.g., a type of output device, a type of input device, a type of processing device, an amount of available memory)”); and outputting, by the first instance of the application to the mobile device, generated during the period that the first instance of the application is running (Paragraph [0029] “different instances of the client application 110 that are executed on the different computing systems 108 can provide the same end-user functionality (e.g., the same or similar interfaces for soliciting input or displaying output, similar program code for performing algorithms that use the input or generate the output, etc.)… a first computing system 108 may execute an instance of the client application 110 that includes program code for using specific input or output devices of the first computing system 108” [note here that device is a mobile device, see Paragraph [0037] “device type (e.g., laptop, desktop, tablet, smart phone, etc.)”]).Per claim 10:
The rejection of claim 1 is incorporated and Lee discloses the first interface and application trial platform image as applied above to claim 1, further, Katariya discloses:
10. The method of claim 1, further comprising: in response to determining that the update of the application is released, updating a second instance of the application running on the platform (Paragraph [0051] “determining whether the second update modifies a feature associated with the attribute described by the second context data… providing a second update for the second instance of the client application 110 to the second computing system”).

Claims 11, 13, 15, 18 and 19 is/are the device claim corresponding to method claims 1, 3, 5, 8 and 10respectively, and rejected under the same rational set forth in connection with the rejection of claims 1, 3, 5, 8 and 10 respectively, as noted above.

Claims 20 is/are the medium/product claim corresponding to method claims 1 respectively, and rejected under the same rational set forth in connection with the rejection of claims 1 respectively, as noted above.

Allowable Subject Matter
Claims 2 and 12 objected to as being dependent upon a rejected base claims 1 and 11 respectively, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In addition, Claims 4, 6 and 7 are objected by virtue of their respective dependencies on claims 2. Claims 14, 16 and 17 and are objected by virtue of their respective dependencies on claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Related cited arts:
US 9904536 B1 discloses in an embodiment, a method is performed by a computer system. The method includes determining a scope of widget discovery in a content-management system. The method further includes automatically identifying widget instances of the content-management system that are within the determined scope of widget discovery. In addition, the method includes discovering attributes of the identified widget instances on a per widget-instance basis. The method also includes storing in memory widget-instance relationship data comprising the determined attributes of the identified widget instances. Moreover, the method includes receiving a multi-widget-instance change definition, wherein the multi-widget-instance change definition articulates a specified change to unspecified widget instances which share a specified widget-instance attribute. Also, the method includes automatically identifying the unspecified widget instances based, at least in part, on a lookup of the specified widget-instance attribute in the widget-instance relationship data.

US 20220138887 A1 discloses methods, systems, and apparatus, including computer programs encoded on computer storage media, for constructing a virtual environment for a ride-hailing platform are disclosed. An exemplary method comprises: obtaining a plurality of historical interaction trajectories each comprising one or more interaction records between a driver and a ride-hailing platform, each interaction record comprising a program recommendation of the ride-hailing platform to the driver and a reaction of the driver in response to the program recommendation; training a simulator based on the plurality of historical interaction trajectories; and integrating a reward function with the simulator to construct the virtual environment, wherein the plurality of first program recommendations and the plurality of reactions form a plurality of simulated interactions, and a data distribution of the plurality of simulated interactions approximates a data distribution of a plurality of interaction records in the plurality of historical interaction trajectories.

US 20160070578 A1 discloses the present disclosure relates to methods and systems for upgrading electronic devices. For example, described herein are ways to upgrade components of an electronic device. The techniques may include receiving, at an electronic device (such as a smart phone or tablet computer), a plurality of files for upgrading a component of the electronic device. The electronic device may select a file of the plurality of files that is indicative of being configured to upgrade the component to a next version of a chronological sequence of versions of the component. The electronic device may also upgrade the component using the selected upgrade file. Also, the electronic device may repeat automatically, without human intervention, the selecting and the upgrading until the component is upgraded to a target version of the sequence of the versions. 

Lawton, George. "Developing software online with platform-as-a-service technology." 

Stokes, Teri. "Technology Update." 

Marin-Perianu, Mihai, et al. "Decentralized enterprise systems: a multiplatform wireless sensor network approach."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria at (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Satish Rampuria/Primary Examiner, Art Unit 2193